TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00455-CV



                                       Sloan Baker, Appellant

                                                   v.

                                     Christine Baker, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-FM-08-003561, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Sloan Baker brings a restricted appeal challenging the portion of a default

divorce decree as it pertains to the parent-child relationship of the parties. See Tex. R. App. P. 30.

Appellant has not challenged those portions of the decree that determine he is the father of the

children the subject of the suit, the dissolution of the marriage, and the division of the marital estate

of the parties. Specifically, he contends that the district court erred by failing to make a record of

the hearing in which the court made determinations concerning the parent-child relationship. See

Tex. Fam. Code Ann. § 105.003(c) (West 2008). Appellee Christine Baker did not submit a brief

in response.

                The family code requires that a record of hearings be made in all suits involving the

parent-child relationship unless waived by the parties with the consent of the court. Id. The family

code’s requirement of a record in a suit affecting the parent-child relationship is mandatory and is
not subject to harmless error review. See, e.g., Stubbs v. Stubbs, 685 S.W.2d 643, 645 (Tex. 1985);

Rogers v. Rogers, 561 S.W.2d 172, 173-74 (Tex. 1978); In re Vega, 10 S.W.3d 720, 722-23 (Tex.

App.—Amarillo 1999, no pet.); G.S.K. v. T.K.N., 940 S.W.2d 797, 799 (Tex. App.—El Paso 1997,

no writ); Pringadi v. Heffern, No. 03-05-00501-CV, 2005 Tex. App. LEXIS 9253, at *2-3 (Tex.

App.—2005 Austin, no pet.) (mem. op.).

                Accordingly, because appellant does not contest that he is the biological father of the

children, the dissolution of the marriage, and the division of the marital estate of the parties, we

affirm those portions of the divorce decree. However, because appellant (1) brought his appeal

within six months of the judgment, (2) was a party to the underlying suit, (3) did not participate in

the hearing on the divorce decree, and (4) has demonstrated reversible error in the trial court’s failure

to record the hearing, we reverse the portion of the district court’s decree on the parent-child issues

of conservatorship, possession, and support, and remand for a new trial consistent with this opinion.

See Stubbs, 685 S.W.2d at 645-46.




                                        __________________________________________

                                        Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Affirmed in Part; Reversed and Remanded in Part

Filed: May 18, 2010




                                                   2